COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Unique M. Green v. Federal National Mortgage Association
                            and OneWest Bank, N.A.

Appellate case number:      01-18-00258-CV

Trial court case number:    2015-36481

Trial court:                269th District Court of Harris County

       Appellant, Unique M. Green, has filed a notice of appeal of the district court’s
March 29, 2018 final judgment. On July 9, 2018, appellant filed an “Emergency Motion
to Quash Service of Writ of Possession,” asserting that the “County Civil Court at Law
#3 issued a writ of possession for the subject property” on July 5, 2018. Appellant asks
that “the Court quash the writ of possession and recall the writ of possession.” The
motion is dismissed for lack of jurisdiction over the proceeding in the county court at
law.1
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: July 11, 2018




1
       This Court previously dismissed the appeal of the final judgment signed in that
       proceeding. Green v. Fed. Nat’l Mortgage Ass’n, No. 01-15-00707-CV, 2016 WL
       2742441, at *1 (Tex. App.—Houston [1st Dist.] May 10, 2016, no pet.).